Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhajraf et al (Real-time Response System for the Prediction of the Atmospheric Transport of Hazardous Materials, 2005), referred herein as Alhajraf.
Regarding claim 8, Alhajraf teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (page 521, left column, the first pp, lines 1-10) comprising: collecting, in real time over a network for an environmental incident in an area of interest, field environmental data from environmental systems (title; intro section, pp starting “To abate…” lines 1-3; page 521, fig 1, pre-processing; right column, second bullet point starting “Information…”); tracking, in real time for the environmental incident in the area of interest, weather systems using weather data collected from weather systems (page 521, fig 1, pre-processing; right column, first bullet point starting “The meteorological…”; pages 521-522, section 3, lines 3-6); tracking, in real time for the environmental incident in the area of interest, changes in vapor cloud images and determining, using a vapor cloud model, vapor cloud predictions (page 521, left column, pp starting “Several…”; right column, third bullet point starting “Other…”; page 522, section 4, first pp, lines 1-5; 
Regarding claim 11, Alhajraf teaches the non-transitory, computer-readable medium of claim 8, wherein the weather data includes real-time wind speeds, real-time wind directions, real-time precipitation conditions, real-time temperature conditions, real-time humidity conditions, and weather predictions related to wind, precipitation, temperature, and humidity (page 521, left column, pp starting “Several…”; right column, first bullet point starting “The meteorological…”; page 522, left column, pp starting “The eight…”, the last 3 lines).
Regarding claim 12, Alhajraf teaches the non-transitory, computer-readable medium of claim 8, wherein the vapor cloud predictions include a size of the vapor cloud, a shape of the vapor cloud, and concentrations of hazardous components of the vapor cloud at different locations within the vapor cloud (page 523, pp starting “This preparedness…”; page 524, pp starting “ALOHA…”; ALOHA predictions).
Regarding claims 15, 18, and 19, the limitations of these claims substantially correspond to the limitations of claims 8, 11, and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of Rutschman et al (U.S. Patent Application Publication No. 2018/0239948), referred herein as Rutschman.
Regarding claim 1, Alhajraf teaches a computer-implemented method, comprising: collecting, in real time over a network for an environmental incident in an area of interest, field environmental data from environmental systems (title; intro section, pp starting “To abate…” lines 1-3; page 521, fig 1, pre-processing; right column, second bullet point starting “Information…”); tracking, in real time for the environmental incident in the area of interest, weather systems using weather data collected from weather systems (page 521, fig 1, pre-processing; right column, first bullet point starting “The meteorological…”; pages 521-522, section 3, lines 3-6); tracking, in real time for the environmental incident in the area of interest, changes in vapor cloud images and determining, using a vapor cloud model, vapor cloud predictions (page 521, left column, pp starting “Several…”; right column, third bullet point starting “Other…”; page 522, section 4, first pp, lines 1-5; section 5.1, the last pp; page 523, pp starting “This preparedness…”); tracking, in real time, events that occur in the area of interest (page 522, section 5.1, the first pp); tracking emergency preparedness procedures corresponding to the area of interest (page 521, fig 1; left column, pp starting “The 
In some interpretations, “identifying a cause of the environmental incident” is an implicit feature of Alhajraf, because analyzing the environment incident would have resulted in/from “identifying” the incident and its cause.  Nevertheless, Alhajraf does not explicit discuss that the root cause analysis identifies a cause of the environmental incident and performing an action based on the identified cause of the environmental incident.  Rutschman teaches a method comprising collecting environmental data in real time over a network for an environmental incident, and collecting and tracking weather systems and other data in real-time (pp 79; pp 154, lines 1-8; pp 191, lines 1-15; pps 174 and 175), and further comprising performing a root cause analysis, wherein the root cause analysis is to identify a cause of the environmental incident, and perform an action based on the identified cause of the environmental incident (pp 154, the last 9 lines; pp 191, the last 10 lines; pp 321, lines 1-11; pp 322, lines 1-18).  It would have been obvious to one of ordinary skill in the art to identify the root cause in this manner because as known in the art, and shown in Rutchman, this provides an additional level of information regarding the environmental incident that would better inform relevant entities and personnel regarding the nature of the incident and how best to respond (see, for example, Rutschman, pp 321, the last 16 lines and pp 322).
Regarding claim 4, Alhakraf in view of Rutschman teaches the computer-implemented method of claim 1, wherein the weather data includes real-time wind speeds, real-time wind directions, real-time precipitation conditions, real-time temperature conditions, real-time humidity conditions, and weather predictions related to wind, precipitation, temperature, and humidity (Alhajraf, page 521, left column, pp starting “Several…”; right column, first bullet point starting “The meteorological…”; page 522, left column, pp starting “The eight…”, the last 3 lines).
Regarding claim 5, Alhajraf in view of Rutschman teaches the computer-implemented method of claim 1, wherein the vapor cloud predictions include a size of the vapor cloud, a shape of the vapor cloud, and concentrations of hazardous components of the vapor cloud at different locations within the vapor cloud (Alhajraf, page 523, pp starting “This preparedness…”; page 524, pp starting “ALOHA…”; ALOHA predictions).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of Rutschman, and further in view of South et al. (U.S. Patent No. 9,794,755), referred herein as South.
Regarding claim 2, Alhajraf in view of Rutschman teaches the computer-implemented method of claim 1, wherein performing the action based on the cause of the environmental incident includes one or more of: reporting environmental conditions for the environmental incident, providing, for display in a graphical user interface (GUI), graphical information for the environmental incident, (Alhajraf, page 521, fig 1, post-processing; right column, pp starting “After…”; page 523, fig 5; pp starting 
South teaches a computer-implemented method comprising collecting, in real-time over a network for an environmental incident in an area of interest, field data from various field systems, tracking, in real-time, events that occur in the area of interest, and providing a user interface displaying graphical information for the environmental incident (figs 2, 3, and 4A; col 5, line 66 thru col 6, line 23; col 13, lines 10-31) and further comprising receiving, from a user, inputs identifying actions to be performed, and performing the action based on the inputs (col 11, lines 60-67; col 31, line 52 thru col 32, line 3; col 32, lines 18-23).  It would have been obvious to one of ordinary skill in the art to utilize user inputs in the real-time user interface of Alhajraf in view of Rutschman because as known in the art, and taught by South, this facilitates better communication among first responders, managers, and/or people in harm’s way during an incident, thereby improving the emergency response and personnel safety (see, for example, South, col 8, lines 38-43).
Regarding claim 3, Alhajraf in view of Rutschman, further in view of South teaches the computer-implemented method of claim 2, wherein the graphical information for the environmental incident includes a 3-dimensional (3D) vapor cloud model displayed in combination with a 3D plan model of the area of interest (Alhajraf, page 522, section 4, first pp, lines 1-5; section 5.1, the last pp; page 523, pp starting “This preparedness…”; 3D: South, figs 4; col 11, lines 30-36).
Regarding claim 6, Alhajraf in view of Rutschman, further in view of South teaches the computer-implemented method of claim 2, wherein the proactive and reactive data includes alerts and advisories for mitigating the environmental incident (Alhajraf, page 521, right column, pps starting “The last…” and “It is also…”; page 523, section 5.3, the first pp).

Claims 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of South.
Regarding claim 9, Alhajraf teaches the non-transitory, computer-readable medium of claim 8, wherein performing the action based on the cause of the environmental incident includes one or more of: reporting environmental conditions for the environmental incident, providing, for display in a GUI, graphical information for the environmental incident, (page 521, fig 1, post-processing; right column, pp starting “After…”; page 523, fig 5; pp starting “Considering…”; section 5.3, pps starting “Prediction of…” and “Using…”; page 524, fig 6; pp staring “ALOHA…”); providing, for display in the GUI, proactive and reactive data and KPIs for the environmental incident (page 521, right column, pps starting “The last…” and “It is also…”; page 523, fig 5; pp 
South teaches a computer-implemented method comprising collecting, in real-time over a network for an environmental incident in an area of interest, field data from various field systems, tracking, in real-time, events that occur in the area of interest, and providing a user interface displaying graphical information for the environmental incident (figs 2, 3, and 4A; col 5, line 66 thru col 6, line 23; col 13, lines 10-31) and further comprising receiving, from a user, inputs identifying actions to be performed, and performing the action based on the inputs (col 11, lines 60-67; col 31, line 52 thru col 32, line 3; col 32, lines 18-23).  It would have been obvious to one of ordinary skill in the art to utilize user inputs in the real-time user interface of Alhajraf because as known in the art, and taught by South, this facilitates better communication among first responders, managers, and/or people in harm’s way during an incident, thereby improving the emergency response and personnel safety (see, for example, South, col 8, lines 38-43).
Regarding claim 10, Alhajraf in view of South teaches the non-transitory, computer-readable medium of claim 9, wherein the graphical information for the environmental incident includes a 3D vapor cloud model displayed in combination with a 3D plan model of the area of interest (Alhajraf, page 522, section 4, first pp, lines 1-5; section 5.1, the last pp; page 523, pp starting “This preparedness…”; 3D: South, figs 4; col 11, lines 30-36).
Regarding claim 13, Alhajraf in view of South teaches the non-transitory, computer-readable medium of claim 9 wherein the proactive and reactive data includes alerts and advisories for mitigating the environmental incident (Alhajraf, page 521, right column, pps starting “The last…” and “It is also…”; page 523, section 5.3, the first pp).
Regarding claims 16, 17, and 20, the limitations of these claims substantially correspond to the limitations of claims 9, 10, and 13, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of Rutschman, and further in view of Garcia et al. (U.S. Patent Application Publication No. 2013/0073996), referred herein as Garcia.
Regarding claim 7, Alhajraf in view of Rutschman teaches the computer-implemented method of claim 1, further comprising: receiving scenario information for a scenario associated with potential environmental incidents, the scenario information including information defining a type of emergency including a type of hazardous material (Alhajraf, page 521, right column, second bullet point starting “Information…”). 
Alhajraf in view of Rutschman does not explicitly teach receiving scenario information from a user; storing the scenario information for the scenario in a scenarios repository; receiving, from input provided by the user, scenario search criteria for identifying the scenario from stored scenarios in the scenarios repository; and providing the scenario that matches the scenario selection criteria.  Garcia teaches a computer-implemented method comprising collecting, in real-time over a network for an environmental incident in an area of interest, field data from various field systems, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alhajraf, in view of Garcia.
Regarding claim 14, Alhajraf teaches the non-transitory, computer-readable medium of claim 8, the operations further comprising: receiving scenario information for a scenario associated with potential environmental incidents, the scenario information including information defining a type of emergency including a type of hazardous material (page 521, right column, second bullet point starting “Information…”).
.

Response to Arguments
Applicant’s arguments of page 7 of the Remarks, with respect to the 112 rejections, have been fully considered and are persuasive.  The amendments to claims 6, 13, and 20 resolve the antecedent basis issues; thus these rejections are withdrawn.

Applicant’s arguments on pages 7 and 8 of the Remarks, with respect to the prior art rejections, have been fully considered but they are not persuasive.
With respect to claims 1 and 8, Applicant argues that Alhajraf does not disclose the claimed root cause analysis, and with respect to the amendments to claim 1, does not disclose that the root cause analysis identifies a cause of the environmental incident.  The Examiner respectfully disagrees with these arguments.
Regarding the first argument, it is respectfully submitted that the term “root cause analysis” is quite broad and, given its broadest reasonable interpretation, requires 1) that an analysis is performed of the cause of the incident, and 2) that the analysis uses the collected data, tracked data, and vapor cloud predictions.  In Alhajraf, the “root cause” is an environmental disaster that creates atmospheric transport of hazardous materials, and this root cause is analyzed using the collected data, tracked data, and vapor cloud predictions.  The citations are replete with such disclosure, but one basic summary can be seen in cited figure 1, which shows the gathering of the data, analysis of that data, and the output and reporting to emergency preparedness entities.  The accompanying cited text expands on these components.  The Examiner respectfully submits that this teaches this claimed subject matter.
analyzing the cause may be different from identifying the cause itself, in some interpretations.  Thus, as discussed in the above Office Action, while it may be obvious that some interpretations of “identifying” the cause are shown in Alhajraf and that Alhajraf implicitly teaches identifying a cause, Alhajraf does not explicitly discuss this feature.  Accordingly, a new ground of rejection has been applied to address the amendments to claim 1, and Applicant’s argument is thus moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613